Citation Nr: 0833287	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-25 380	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran's countable income effective September 1, 
2004, was excessive for the payment of nonservice-connected 
disability pension benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran revoked the authority of 
representation by correspondence dated in August 2006.  In 
correspondence dated in August 2008 the veteran withdrew his 
request for a Board hearing.


FINDINGS OF FACT

The evidence shows the veteran's annual countable income as 
of September 1, 2004, exceeded VA's maximum annual rate of 
income for a veteran with four dependents.


CONCLUSION OF LAW

The veteran's countable annual income as of September 1, 
2004, was in excess of the prescribed limit for entitlement 
to nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to this 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Pertinent Laws and Regulations

VA pays pension benefits to permanently and totally disabled 
veterans with qualified service during a period of war based 
upon a maximum rate established by law and reduced by the 
veteran's countable annual income.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.23 (2007).  These income limitations are 
published in the "Notices" section of the Federal Register.  

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2007).  The amounts paid for unreimbursed medical expenses 
will be excluded from annual income to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension payable; however, an estimate based on a clear and 
reasonable expectation of expenditure may be accepted for the 
purpose of authorizing prospective payments subject to 
necessary adjustment.  38 C.F.R. § 3.272(g) (2007).

VA improved pension is not payable to a veteran whose annual 
income exceeds the limitations set forth in 38 U.S.C.A. § 
1521.  The maximum annual pension rate (MAPR) is established 
pursuant to this law; the established MAPR (income 
limitation) for a veteran with four dependents was $18,023, 
effective September 1, 2004.  In order for unreimbursed 
medical expenses to be excluded from countable income such 
expenses must exceed five percent of the MAPR or $901.15.  
See 38 C.F. R. § 3.23; VA Manual M 21- 1, Part 1, Appendix B.

In his application for VA benefits the veteran reported he 
had no household income or assets other than monthly Social 
Security Administration (SSA) payments.  He noted that he 
received monthly payments for himself of $788.80, and monthly 
payments for his spouse and three of his children of $196 
each.  In January 2005 the RO denied the veteran's claim for 
nonservice-connected disability pension benefits because his 
countable annual income effective September 1, 2004, exceeded 
the MAPR.  It was noted countable income was considered of 
$20,544 effective September 1, 2004, and attributed payments 
of $11,136 ($928 x 12) to the veteran and payments of $2,352 
($196 x 12) each for his spouse and dependent children "B," 
"C," and "S."  It was also noted that the evidence, in 
essence, indicated an increase in SSA payments effective 
December 1, 2004, demonstrated family income of $21,132 which 
also exceeded the MAPR on that date of $18,511.

In his November 2005 notice of disagreement the veteran 
asserted the amount of income calculated for the year 2004 
was incorrect and submitted copies of SSA reports showing 
payments for the calendar year 2004 to the veteran's spouse 
and dependent children "B," "C," and "S" of $2,157 each.  
He also submitted a VA Form 21-8416, Medical Expense Report, 
noting "Regular Medical Expenses" of $90.58 for the period 
from "8/2004 to 8/2005" for himself his spouse and five 
children.  He also reported transportation costs for regular 
medical expenses of $1,164.50 for the period from "8/2004 to 
8/2005" for himself his spouse and five children.  

SSA records dated in April 2006 demonstrate total annual 
payments to the veteran, his spouse, and his dependent minor 
children of $18,741 for the twelve month period ending August 
31, 2004.  The records show the veteran was paid at a monthly 
rate of $909 from September 2003 to November 2003 and at the 
rate of $928 from December 2003 to August 2004.  SSA records 
also show payments at monthly rates of $154 from September 
2003 to November 2003, of $157 from December 2003 to April 
2004, and of $196 from May 2004 to August 2004 each for the 
veteran's spouse and two of his children and monthly payments 
for the child "B" at the rate of $157 from December 2003 to 
April 2004 and at the rate of $196 from May 2004 to August 
2004.  

VA records dated in May 2006 show attempts by the veteran's 
representative for a meeting and for additional information 
as to his medical expenses were unsuccessful.  The RO was 
advised to issue a statement of the case.  In a June 2006 
statement of the case the veteran was notified, in essence, 
that additional evidence was required to support his report 
of unreimbursed medical expenses.  It was noted that he had 
not provided information as to the individual expense dates 
of payment or the name of the provider and had submitted no 
receipts in lieu of the required information.  

In correspondence received by VA in August 2006 the veteran 
provided a list of his medical providers and provided a list 
of medication items with a cost per month and a column noting 
a total cost for each item.  He also provided expense 
information for monthly transportation costs.  In 
correspondence dated in June 2007 the veteran asserted, in 
essence, that he had provided sufficient information as to 
his medical expenses.

Based upon the evidence of record, the Board finds the 
veteran's annual countable income as of September 1, 2004, 
exceeded VA's maximum annual rate of income for a veteran 
with four dependents.  Although the RO decision was based 
upon countable income annualized at the SSA rate payable in 
August 2004, the actual SSA payments for the twelve month 
period ending August 31, 2004, also exceeded the MAPR.  The 
Board further finds that the veteran has not provided 
sufficient information as to his unreimbursed medical 
expenses during this period to warrant an adjustment to 
countable income.  The information provided is no more than a 
general summary of expenses without any specific information 
as to individual payments.  While VA regulations provide that 
the RO may accept an estimate based on a clear and reasonable 
expectation of expenditure for the purpose of authorizing 
prospective payments subject to necessary adjustment, there 
is no requirement that the RO must accept such estimates 
without supporting documentation.  Therefore, the appeal must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

The veteran's countable income effective September 1, 2004, 
was excessive for the payment of nonservice-connected 
disability pension benefits; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


